DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-22, filed 3/6/2020, are allowed. 
The following is an examiner’s statement of reasons for allowance: US 2012/200439 (Hartl), particularly figure 9B, represents the closest prior art. Fig. 9B of Hartl shows an oscillator (950), the output of which is split into multiple parts, which are delivered by fibers (951, 952, 953) to optical delay stages (955, 956, 957). The output of the delay stages is amplified in fiber amplifiers (958, 959, 960). The outputs of the amplifier fibers are tiled. The tiled beam is focused onto a target (966) by a lens (965). However, a small fraction of the tiled beam is picked off by a partial reflector (964) and combined with a part of the oscillator output, which is split off into fiber (954) to act as a reference beam. A delay between the reference beam and the amplifier output beams is detected in a phase sensor and pulse detector array (968). Feedback signals are generated for the delay stages in a way that maxima of the pulse envelopes of the individually amplified pulses coincide at the target and the electrical fields coherently add up. The optical delay stages of Hartl are thus controlled by the feedback signals to ensure that the tiled beams are phase-coherently combined in the target 966 to obtain a high combined pulse peak power in the target ([0070]).
The optical delay stages of Hartl are controlled eliminate relative phase differences between the individually amplified beams. However, Hartl does not provide a phase correction for the individually amplified beams "based on the deviation of the determined phase difference from a target value", as required by the independent claims. In particular, no target value for a phase difference between the reference light and the individually amplifies beams is disclosed in Hartl. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828